Exhibit 10.32

 

Amended and Restated

Committed Line Of Credit Note

(Multi-Rate Options)

[image_001.jpg]

 

 

 

 

$68,000,000.00 October 22, 2019

 

 

FOR VALUE RECEIVED, MIDDLESEX WATER COMPANY, PINELANDS WASTEWATER COMPANY,
PINELANDS WATER COMPANY, TIDEWATER ENVIRONMENTAL SERVICES, INC., TIDEWATER
UTILITIES, INC., UTILITY SERVICE AFFILIATES (PERTH AMBOY) INC., UTILITY SERVICE
AFFILIATES INC., and WHITE MARSH ENVIRONMENTAL SYSTEMS, INC. (individually and
collectively, the “Borrower”), with an address at 1500 Ronson Road, Iselin, NJ
08830-3049, jointly and severally, promise to pay to the order of PNC BANK,
NATIONAL ASSOCIATION (the “Bank”), in lawful money of the United States of
America in immediately available funds at its offices located at Two Tower
Center Boulevard, East Brunswick, New Jersey 08816, or at such other location as
the Bank may designate from time to time, the principal sum of SIXTY EIGHT
MILLION AND 00/100 DOLLARS ($68,000,000.00) (the “Facility”) or such lesser
amount as may be advanced to or for the benefit of the Borrower hereunder,
together with interest accruing on the outstanding principal balance from the
date hereof, all as provided below.

 

1.            Advances. The Borrower may request advances, repay and request
additional advances hereunder until the Expiration Date, subject to the terms
and conditions of this Note and the Loan Documents (as hereinafter defined). The
“Expiration Date” shall mean January 31, 2021, or such later date as may be
designated by the Bank by written notice from the Bank to the Borrower. The
Borrower acknowledges and agrees that in no event will the Bank be under any
obligation to extend or renew the Facility or this Note beyond the Expiration
Date. The Borrower may request advances hereunder upon giving oral or written
notice to the Bank by 11:00 a.m. (Eastern, Standard time) East Brunswick, New
Jersey (a) on the day of the proposed advance, in the case of advances to bear
interest under the Base Rate Option (as hereinafter defined) and (b) three (3)
Business Days prior to the proposed advance, in the case of advances to bear
interest under the LIBOR Option (as hereinafter defined), followed promptly
thereafter by the Borrower’s written confirmation to the Bank of any oral
notice. The aggregate unpaid principal amount of advances under this Note shall
not exceed the face amount of this Note.

 

2.            Rate of Interest. Each advance outstanding under this Note will
bear interest at a rate or rates per annum as may be selected by the Borrower
from the interest rate options set forth below (each, an “Option”):

 

(i)       Base Rate Option. A rate of interest per annum which is at all times
equal to the Base Rate. If and when the Base Rate (or any component thereof)
changes, the rate of interest with respect to any advance to which the Base Rate
Option applies will change automatically without notice to the Borrower,
effective on the date of any such change. There are no required minimum interest
periods for advances bearing interest under the Base Rate Option.

 

(ii)       LIBOR Option. A rate per annum equal to (A) LIBOR plus (B) ninety
(90) basis points (0.90%), for the applicable LIBOR Interest Period.

 

For purposes hereof, the following terms shall have the following meanings:

 

“Base Rate” shall mean the highest of (A) the Prime Rate, and (B) the sum of the
Overnight Bank Funding Rate plus fifty (50) basis points (0.50%), and (C) the
sum of the Daily LIBOR Rate plus one hundred (100) basis points (1.0%), so long
as a Daily LIBOR Rate is offered, ascertainable and not unlawful.

 

 

 



“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Bank by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage; provided, however, if the Daily LIBOR Rate determined
as provided above would be less than zero, then such rate shall be deemed to be
zero.

 

“LIBOR” shall mean, with respect to any advance to which the LIBOR Option
applies for the applicable LIBOR Interest Period, the interest rate per annum
determined by the Bank by dividing (the resulting quotient rounded upwards, at
the Bank’s discretion, to the nearest 1/100th of 1%) (i) the rate of interest
determined by the Bank in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the eurodollar
rate two (2) Business Days prior to the first day of such LIBOR Interest Period
for an amount comparable to such advance and having a borrowing date and a
maturity comparable to such LIBOR Interest Period by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage; provided, however, if LIBOR, determined as
provided above, would be less than zero, then LIBOR shall be deemed to be zero.

 

“LIBOR Interest Period” shall mean, as to any advance to which the LIBOR Option
applies, the period of one (1), two (2), or three (3) months as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
commencing on the date of disbursement of an advance (or the date of conversion
of an advance to the LIBOR Option, as the case may be) and each successive
period selected by the Borrower thereafter; provided that, (i) if a LIBOR
Interest Period would end on a day which is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the LIBOR Interest Period shall end on the next
preceding Business Day, (ii) the Borrower may not select a LIBOR Interest Period
that would end on a day after the Expiration Date, and (iii) any LIBOR Interest
Period that begins on the last Business Day of a calendar month (or a day for
which there is no numerically corresponding day in the last calendar month of
such LIBOR Interest Period) shall end on the last Business Day of the last
calendar month of such LIBOR Interest Period.

 

“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).

 

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurocurrency borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the Federal Reserve Bank of New York (“NYFRB”), as set
forth on its public website from time to time, and as published on the next
succeeding Business Day as the overnight bank funding rate by the NYFRB (or by
such other recognized electronic source (such as Bloomberg) selected by the Bank
for the purpose of displaying such rate); provided, that if such day is not a
Business Day, the Overnight Bank Funding Rate for such day shall be such rate on
the immediately preceding Business Day; provided, further, that if such rate
shall at any time, for any reason, no longer exist, a comparable replacement
rate determined by the Bank at such time (which determination shall be
conclusive absent manifest error).  If the Overnight Bank Funding Rate
determined as above would be less than zero, then such rate shall be deemed to
be zero. The rate of interest charged shall be adjusted as of each Business Day
based on changes in the Overnight Bank Funding Rate without notice to the
Borrower.

 

“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.

 

-2- 

 



“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Bank).

 

LIBOR and the Daily LIBOR Rate shall be adjusted with respect to any advance to
which the LIBOR Option or Base Rate Option applies, as applicable, on and as of
the effective date of any change in the LIBOR Reserve Percentage. The Bank shall
give prompt notice to the Borrower of LIBOR or the Daily LIBOR Rate as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.

 

If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR, then the Bank shall give notice thereof to the Borrower.
Thereafter, until the Bank notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (a) the availability of the LIBOR
Option shall be suspended, and (b) the interest rate for all advances then
bearing interest under the LIBOR Option shall be converted at the expiration of
the then current LIBOR Interest Period(s) to the Base Rate Option.

 

In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans based on LIBOR, the Bank shall notify the
Borrower. Upon receipt of such notice, until the Bank notifies the Borrower that
the circumstances giving rise to such determination no longer apply, (a) the
availability of the LIBOR Option shall be suspended, and (b) the interest rate
on all advances then bearing interest under the LIBOR Option shall be converted
to the Base Rate Option either (i) on the last day of the then current LIBOR
Interest Period(s) if the Bank may lawfully continue to maintain advances based
on LIBOR to such day, or (ii) immediately if the Bank may not lawfully continue
to maintain advances based on LIBOR.

 

The foregoing notwithstanding, it is understood that the Borrower may select
different Options to apply simultaneously to different portions of the advances
and may select up to three (3) different interest periods to apply
simultaneously to different portions of the advances bearing interest under the
LIBOR Option. Interest hereunder will be calculated based on the actual number
of days that principal is outstanding over a year of 360 days. In no event will
the rate of interest hereunder exceed the maximum rate allowed by law.

 

3.       Interest Rate Election. Subject to the terms and conditions of this
Note, at the end of each interest period applicable to any advance, the Borrower
may renew the Option applicable to such advance or convert such advance to a
different Option; provided that, during any period in which any Event of Default
(as hereinafter defined) has occurred and is continuing, any advances bearing
interest under the LIBOR Option shall, at the Bank’s sole discretion, be
converted at the end of the applicable LIBOR Interest Period to the Base Rate
Option and the LIBOR Option will not be available to Borrower with respect to
any new advances (or with respect to the conversion or renewal of any existing
advances) until such Event of Default has been cured by the Borrower or waived
by the Bank. The Borrower shall notify the Bank of each election of an Option,
each conversion from one Option to another, the amount of the advances then
outstanding to be allocated to each Option and where relevant the interest
periods therefor. In the case of converting to the LIBOR Option, such notice
shall be given at least three (3) Business Days prior to the commencement of any
LIBOR Interest Period. If no interest period is specified in any such notice for
which the resulting advance is to bear interest under the LIBOR Option, the
Borrower shall be deemed to have selected a LIBOR Interest Period of one month’s
duration. If no notice of election, conversion or renewal is timely received by
the Bank with respect to any advance, the Borrower shall be deemed to have
elected the Base Rate Option. Any such election shall be promptly confirmed in
writing by such method as the Bank may require.

 

-3- 

 



4.       Advance Procedures. If permitted by the Bank, a request for advance may
be made by telephone or electronic mail, with such confirmation or verification
(if any) as the Bank may require in its discretion from time to time. A request
for advance by any Borrower shall be binding upon Borrower, jointly and
severally. The Borrower authorizes the Bank to accept telephonic and electronic
requests for advances, and the Bank shall be entitled to rely upon the authority
of any person providing such instructions. The Borrower hereby indemnifies and
holds the Bank harmless from and against any and all damages, losses,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses) which may arise or be created by the acceptance of such telephonic and
electronic requests or by the making of such advances. The Bank will enter on
its books and records, which entry when made will be presumed correct, the date
and amount of each advance, as well as the date and amount of each payment made
by the Borrower.

 

5.       Payment Terms. The Borrower shall pay accrued interest on the unpaid
principal balance of this Note in arrears: (a) for the portion of advances
bearing interest under the Base Rate Option, on the first day of each month
during the term hereof, (b) for the portion of advances bearing interest under
the LIBOR Option, on the last day of the respective LIBOR Interest Period for
such advance, (c) if any LIBOR Interest Period is longer than three (3) months,
then also on the three (3) month anniversary of such interest period and every
three (3) months thereafter, and (d) for all advances, at maturity, whether by
acceleration of this Note or otherwise, and after maturity, on demand until paid
in full. All outstanding principal and accrued interest hereunder shall be due
and payable in full on the Expiration Date.

 

If any payment under this Note shall become due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. The Borrower hereby authorizes the Bank to charge the Borrower’s
deposit account at the Bank for any payment when due hereunder. Payments
received will be applied to charges, fees and expenses (including attorneys’
fees), accrued interest and principal in any order the Bank may choose, in its
sole discretion.

 

6.       Late Payments; Default Rate. If the Borrower fails to make any payment
of principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the “Late Charge”). Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment. Upon maturity, whether by acceleration, demand or
otherwise, and at the Bank’s option upon the occurrence of any Event of Default
(as hereinafter defined) and during the continuance thereof, each advance
outstanding under this Note shall bear interest at a rate per annum (based on
the actual number of days that principal is outstanding over a year of 360 days)
which shall be three percentage points (3%) in excess of the interest rate in
effect from time to time under this Note but not more than the maximum rate
allowed by law (the “Default Rate”). The Default Rate shall continue to apply
whether or not judgment shall be entered on this Note. Both the Late Charge and
the Default Rate are imposed as liquidated damages for the purpose of defraying
the Bank’s expenses incident to the handling of delinquent payments, but are in
addition to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Bank may employ. In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default. The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just compensation for anticipated and actual
harm incurred by the Bank, and that the actual harm incurred by the Bank cannot
be estimated with certainty and without difficulty.

 

7.       Prepayment. The Borrower shall have the right to prepay any advance
hereunder at any time and from time to time, in whole or in part; subject,
however, to payment of any break funding indemnification amounts owing pursuant
to paragraph 9 below.

 

-4- 

 



8.       Increased Costs; Yield Protection. On written demand, together with
written evidence of the justification therefor, the Borrower agrees to pay the
Bank all direct costs incurred, any losses suffered or payments made by the Bank
as a result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on the Bank, its holding company or any of their respective assets
relative to the Facility. “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

9.       Break Funding Indemnification. The Borrower agrees to indemnify the
Bank against any liabilities, losses or expenses (including, without limitation,
loss of margin, any loss or expense sustained or incurred in liquidating or
employing deposits from third parties, and any loss or expense incurred in
connection with funds acquired to effect, fund or maintain any advance (or any
part thereof) bearing interest under the LIBOR Option) which the Bank sustains
or incurs as a consequence of either (i) the Borrower’s failure to make a
payment on the due date thereof, (ii) the Borrower’s revocation (expressly, by
later inconsistent notices or otherwise) in whole or in part of any notice given
to Bank to request, convert, renew or prepay any advance bearing interest under
the LIBOR Option, or (iii) the Borrower’s payment or prepayment (whether
voluntary, after acceleration of the maturity of this Note or otherwise) or
conversion of any advance bearing interest under the LIBOR Option on a day other
than the last day of the applicable LIBOR Interest Period. A notice as to any
amounts payable pursuant to this paragraph given to the Borrower by the Bank
shall, in the absence of manifest error, be conclusive and shall be payable upon
demand. The Borrower’s indemnification obligations hereunder shall survive the
payment in full of the advances and all other amounts payable hereunder.

 

10.       Other Loan Documents. This Note is issued in connection with a letter
agreement or loan agreement between the Borrower and the Bank, dated April 29,
2015, and the other agreements and documents executed and/or delivered in
connection therewith or referred to therein, the terms of which are incorporated
herein by reference (as amended, modified or renewed from time to time,
collectively the “Loan Documents”), and is secured by the property (if any)
described in the Loan Documents and by such other collateral as previously may
have been or may in the future be granted to the Bank to secure this Note.

 

11.       Events of Default. The occurrence of any of the following events will
be deemed to be an “Event of Default” under this Note: (i) the nonpayment of any
principal, interest or other indebtedness under this Note when due; (ii) the
occurrence of any event of default or any default and the lapse of any notice or
cure period, or any Obligor’s failure to observe or perform any covenant or
other agreement, under or contained in any Loan Document or any other document
now or in the future evidencing or securing any debt, liability or obligation of
any Obligor to the Bank; (iii) the filing by or against any Obligor of any
proceeding in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within 30 days of the commencement thereof, provided that the Bank shall not be
obligated to advance additional funds hereunder during such period); (iv) any
assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank; (v) a default with respect to
any other indebtedness of any Obligor for borrowed money, if the effect of such
default is to cause or permit the acceleration of such debt; (vi) the
commencement of any foreclosure or forfeiture proceeding, execution or
attachment against any collateral securing the obligations of any Obligor to the
Bank; (vii) the entry of a final judgment against any Obligor and the failure of
such Obligor to discharge the judgment within ten (10) days of the entry
thereof; (viii) any change in any Obligor’s business, assets, operations,
financial condition or results of operations that has or could reasonably be
expected to have any material adverse effect on any Obligor; (ix) any Obligor
ceases doing business as a going concern; (x) any representation or warranty
made by any Obligor to the Bank in any Loan Document or any other documents now
or in the future evidencing or securing the obligations of any Obligor to the
Bank, is false, erroneous or misleading in any material respect; (xi) if this
Note or any guarantee executed by any Obligor is secured, the failure of any
Obligor to provide the Bank with additional collateral if in the Bank’s opinion
at any time or times, the market value of any of the collateral securing this
Note or any guarantee has depreciated below that required pursuant to the Loan
Documents or, if no specific value is so required, then in an amount deemed
material by the Bank; (xii) the revocation or attempted revocation, in whole or
in part, of any guarantee by any Obligor; or (xiii) the death, incarceration,
indictment or legal incompetency of any individual Obligor or, if any Obligor is
a partnership or limited liability company, the death, incarceration, indictment
or legal incompetency of any individual general partner or member. As used
herein, the term “Obligor” means any Borrower and any guarantor of, or any
pledgor, mortgagor or other person or entity providing collateral support for,
the Borrower’s obligations to the Bank existing on the date of this Note or
arising in the future.

 

-5- 

 



Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.

 

12.       Right of Setoff. In addition to all liens upon and rights of setoff
against the Borrower’s money, securities or other property given to the Bank by
law, the Bank shall have, with respect to the Borrower’s obligations to the Bank
under this Note and to the extent permitted by law, a contractual possessory
security interest in and a contractual right of setoff against, and the Borrower
hereby grants the Bank a security interest in, and hereby assigns, conveys,
delivers, pledges and transfers to the Bank, all of the Borrower’s right, title
and interest in and to, all of the Borrower’s deposits, moneys, securities and
other property now or hereafter in the possession of or on deposit with, or in
transit to, the Bank or any other direct or indirect subsidiary of The PNC
Financial Services Group, Inc., whether held in a general or special account or
deposit, whether held jointly with someone else, or whether held for safekeeping
or otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Borrower. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.

 

13.       Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Bank, as of the date of this Note, the date of
each advance of proceeds under the Facility, the date of any renewal, extension
or modification of the Facility, and at all times until the Facility has been
terminated and all amounts thereunder have been indefeasibly paid in full, that:
(a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) does business in or with, or derives any of its operating
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (b) the proceeds of the Facility will not
be used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(c) the funds used to repay the Facility are not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any laws of the
United States, including but not limited to any Anti-Terrorism Laws. Borrower
covenants and agrees that it shall immediately notify the Bank in writing upon
the occurrence of a Reportable Compliance Event.

 

-6- 

 



As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Covered Entity” means the Borrower, its affiliates and subsidiaries, all
guarantors, pledgors of collateral, all owners of the foregoing, and all brokers
or other agents of the Borrower acting in any capacity in connection with the
Facility; “Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law; “Sanctioned Country” means a country subject to a sanctions
program maintained by any Compliance Authority; and “Sanctioned Person” means
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person
or entity, or subject to any limitations or prohibitions (including but not
limited to the blocking of property or rejection of transactions), under any
order or directive of any Compliance Authority or otherwise subject to, or
specially designated under, any sanctions program maintained by any Compliance
Authority.

 

14.       Indemnity. The Borrower agrees to indemnify each of the Bank, each
legal entity, if any, who controls, is controlled by or is under common control
with the Bank, and each of their respective directors, officers and employees
(the “Indemnified Parties”), and to defend and hold each Indemnified Party
harmless from and against any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Borrower), in connection with or arising out of or relating to the matters
referred to in this Note or in the other Loan Documents or the use of any
advance hereunder, whether (a) arising from or incurred in connection with any
breach of a representation, warranty or covenant by the Borrower, or (b) arising
out of or resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to any claims, damages, losses, liabilities and expenses solely
attributable to an Indemnified Party's gross negligence or willful misconduct.
The indemnity agreement contained in this Section shall survive the termination
of this Note, payment of any advance hereunder and the assignment of any rights
hereunder. The Borrower may participate at its expense in the defense of any
such action or claim.

 

15.       Miscellaneous. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests or as otherwise provided in this Note) and will be effective upon
receipt. Notices may be given in any manner to which the parties may agree.
Without limiting the foregoing, first-class mail, postage prepaid, facsimile
transmission and commercial courier service are hereby agreed to as acceptable
methods for giving Notices. In addition, the parties agree that Notices may be
sent electronically to any electronic address provided by a party from time to
time. Notices may be sent to a party’s address as set forth above or to such
other address as any party may give to the other for such purpose in accordance
with this paragraph. No delay or omission on the Bank’s part to exercise any
right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Bank’s action or
inaction impair any such right or power. The Bank’s rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
the Bank may have under other agreements, at law or in equity. No modification,
amendment or waiver of, or consent to any departure by the Borrower from, any
provision of this Note will be effective unless made in a writing signed by the
Bank, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Notwithstanding the foregoing, the
Bank may modify this Note for the purposes of completing missing content or
correcting erroneous content, without the need for a written amendment, provided
that the Bank shall send a copy of any such modification to the Borrower (which
notice may be given by electronic mail). The Borrower agrees to pay on demand,
to the extent permitted by law, all costs and expenses incurred by the Bank in
the enforcement of its rights in this Note and in any security therefor,
including without limitation reasonable fees and expenses of the Bank’s counsel.
If any provision of this Note is found to be invalid, illegal or unenforceable
in any respect by a court, all the other provisions of this Note will remain in
full force and effect. The Borrower and all other makers and indorsers of this
Note hereby forever waive presentment, protest, notice of dishonor and notice of
non-payment. The Borrower also waives all defenses based on suretyship or
impairment of collateral. If this Note is executed by more than one Borrower,
the obligations of such persons or entities hereunder will be joint and several.
This Note shall bind the Borrower and its heirs, executors, administrators,
successors and assigns, and the benefits hereof shall inure to the benefit of
the Bank and its successors and assigns; provided, however, that the Borrower
may not assign this Note in whole or in part without the Bank’s written consent
and the Bank at any time may assign this Note in whole or in part.

 

-7- 

 



This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located. This
Note will be interpreted and the rights and liabilities of the Bank and the
Borrower determined in accordance with the laws of the state where the Bank’s
office indicated above is located, excluding its conflict of laws rules,
including without limitation the Electronic Transactions Act (or equivalent) in
effect in the state where the Bank’s office indicated above is located (or, to
the extent controlling, the laws of the United States Of America, including
without limitation the Electronic Signatures in Global and National Commerce
Act). The Borrower hereby irrevocably consents to the exclusive jurisdiction of
any state or federal court in the county or judicial district where the Bank’s
office indicated above is located; provided that nothing contained in this Note
will prevent the Bank from bringing any action, enforcing any award or judgment
or exercising any rights against the Borrower individually, against any security
or against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.

 

16.       Amendment and Restatement. This Note amends and restates, and is in
substitution for, that certain Amended and Restated Committed Line of Credit
Note in the original principal amount of $48,000,000.00 payable to the order of
the Bank and dated February 19, 2019 (the “Existing Note”). However, without
duplication, this Note shall in no way extinguish, cancel or satisfy Borrower’s
unconditional obligation to repay all indebtedness evidenced by the Existing
Note or constitute a novation of the Existing Note. Nothing herein is intended
to extinguish, cancel or impair the lien priority or effect of any security
agreement, pledge agreement or mortgage with respect to any Obligor’s
obligations hereunder and under any other document relating hereto.

 

17.       Commercial Purpose. The Borrower represents that the indebtedness
evidenced by this Note is being incurred by the Borrower solely for the purpose
of acquiring or carrying on a business, professional or commercial activity, and
not for personal, family or household purposes.

 

18.       USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

 

19.       Authorization to Obtain Credit Reports. By signing below, each
Borrower who is an individual provides written authorization to the Bank or its
designee (and any assignee or potential assignee hereof) to obtain the
Borrower’s personal credit profile from one or more national credit bureaus.
Such authorization shall extend to obtaining a credit profile in considering
this Note and subsequently for the purposes of update, renewal or extension of
such credit or additional credit and for reviewing or collecting the resulting
account.

 

-8- 

 



20.       Electronic Signatures and Records. Notwithstanding any other provision
herein, the Borrower agrees that this Note, the Loan Documents, any amendments
thereto, and any other information, notice, signature card, agreement or
authorization related thereto (each, a “Communication”) may, at the Bank’s
option, be in the form of an electronic record. Any Communication may, at the
Bank’s option, be signed or executed using electronic signatures. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Bank of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format) for transmission, delivery and/or retention.

 

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 

 

 

 

 

 

 

 

 

 

-9- 

 

 

21.       WAIVER OF JURY TRIAL. The Borrower irrevocably waives any and all
rights the Borrower may have to a trial by jury in any action, proceeding or
claim of any nature relating to this Note, any documents executed in connection
with this Note or any transaction contemplated in any of such documents. The
Borrower acknowledges that the foregoing waiver is knowing and voluntary.

 

The Borrower acknowledges that it has read and understands all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 



  MIDDLESEX WATER COMPANY         By: /s/ A. Bruce O’Connor     (SEAL)     A.
Bruce O’Connor     Senior Vice President & Treasurer        

 

 

PINELANDS WASTEWATER COMPANY

        By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     Vice
President & Treasurer        

 

 

PINELANDS WATER COMPANY

        By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     Vice
President & Treasurer  

 

 

 

TIDEWATER UTILITIES, INC.

        By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     President



 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

-10- 

 



 



 

 

UTILITY SERVICE AFFILIATES (PERTH AMBOY) INC.

        By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     Vice
President & Treasurer      

 

 

 

 

 

UTILITY SERVICE AFFILIATES INC.

        By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     Treasurer
 

 

 

 

TIDEWATER ENVIRONMENTAL SERVICES, INC.

 

  By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     President  

 

 

 

WHITE MARSH ENVIRONMENTAL SYSTEMS, INC.

 

  By: /s/ A. Bruce O’Connor     (SEAL)     A. Bruce O’Connor     President



 

-11- 

 

